Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 December 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My dear Friend
St Petersburg Decmbr. 15 1814

I am just going to dine with the Princess Belloselsky at which I have no doubt you will be much astonished but I thought it but decent to pay my respects to her as she takes such a deep interest in our affairs. in fact the general sentiment is so strong in our favour here that though it may in itself be of little consequence it can do no harm to promote by every means in our power I therefore begged Mr: Bettancourt to hint to the Princess that I wished to be presented to her and she sent to request I would dine there to day which of course I accepted The Gazette of this morning announces the affair at Fort Erie as Official and it appears that they have suffer’d considerably particularly the de Wateville Regiment which is very much cut up. Brown states the loss of the English at 800 and 4 hundred prisoners it is likewise said that a Messenger had arrived with dispatches but that what he brought was kept secret this looks well as it whisper’d the news concerns the Fleet on Lake Ontario secrets in such circumstances must be portentous and of good.
The Americans dined with me last Sunday every now and then I propose to ask them during your absence by way of keeping you in their mind and our present Chargé d Affair takes no sort of notice of his Countrymen. I thought myself bound to invite him but it is very unpleasant to find oneself at Table with people who are not on speaking terms. which is now the case with him our old Friend and Wyer—I suppose I shall meet him to day he is going to take a house again he talks of a letter he has recieved from you which is of the most gloomy complexion and that every thing is going very badly he said this at table the other day but it seems odd that he should be taking a house on the strength of this news as he has for some time declared his intention of going home to take a high Post in the Army in which he is sure he shall distinguish himself very much I presume he will wait untill our great friend Mr G. is commander in chief. when I think what these talents blended might produce I cannot but deplore the blindness of our Country in not having early distinguished the real means of terminating our difficulties Bonaparte has proved what weight their is in a great name—
I dined at the Princesses but there was nothing to relate the company was small and the dinner pleasant the evening I passed at Mrs. Krehmers. I did not meet Mr. Harris his not being there caused some surprize as I fancy he is a very regular visitor—
I must conclude my letter as I fear losing the Post give my love to Kitty and Martha and William Charles is well and I am as usual most affectionately yours

L C A.I left my paper on the table yesterday and I discover many marks of Mr C.’s industry.—
